MEMORANDUM **
California state prisoner Michael Isreal appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition challenging the California Board of Prison Terms’ (the “Board”) 2001 decision finding him unsuitable for parole. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
As a threshold matter, we reject the state’s contention that California prisoners do not have a liberty interest in parole. See Sass v. Cal. Bd. of Prison Terms, 461 F.3d 1123, 1127-28 (9th Cir.2006). We also reject the state’s contention that this court lacks jurisdiction because Isreal never received a certificate of appealability. See Rosas v. Nielsen, 428 F.3d 1229, 1231-32 (9th Cir.2005) (per curiam).
*479Isreal contends that the Board’s decision violated his due process rights. We conclude that some evidence supports the Board’s decision to deny parole. See Superintendent v. Hill, 472 U.S. 445, 455-56, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985); Irons v. Carey, 505 F.3d 846, 851-52 (9th Cir.2007). Accordingly, Isreal has failed to demonstrate that the state court’s decision denying his claims “was based on an unreasonable determination of the facts in light of the evidence presented in the State court proceeding,” or “was contrary to, or involved an unreasonable application of, clearly established Federal law.” See 28 U.S.C. § 2254(d); see also Hill, 472 U.S. at 455-56, 105 S.Ct. 2768. We also conclude that the district court properly rejected Isreal’s remaining due process contention.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.